UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1443



PATRICIA I. JAMES,

                                                Plaintiff - Appellant,

          versus


OFFICE OF PERSONNEL MANAGEMENT; JOHN ASHCROFT,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-3517-JFM)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia I. James, Appellant Pro Se. Ariana Wright Arnold, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Patricia I. James appeals the district court’s order

granting summary judgment for the Office of Personnel Management on

her action under the Federal Employee Health Benefits Program.                    We

have     reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See James v. Office of Pers. Mgmt., No. CA-03-3517-JFM (D.

Md. Mar. 30, 2004).             We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -